IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 136 MAL 2017
                                         :
                  Respondent             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
            v.                           :
                                         :
                                         :
WILSON HERNANDEZ,                        :
                                         :
                  Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 29th day of August, 2017, the Petition for Allowance of Appeal

and Motion for Remand of Record are DENIED.